Citation Nr: 0935987	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date (EED) for a 
grant of service connection for low back disability.

2.  Entitlement to an increased evaluation for service 
connection low back disability, currently evaluated as 40 
percent disabling.

3.  Entitlement to an extraschedular increased rating for 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 1994.

His appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Although the Veteran filed a claim for additional 
disabilities during the course of the current appeal, the 
document accepted in lieu of a VA Form 9, his Substantive 
Appeal, reflected only the issues shown on the front cover of 
this decision.  The issues were further discussed at the time 
of the hearing.

To clarify, a 10 percent rating was initially assigned for 
the Veteran's low back disorder from "April 24, 2006"; 
pursuant to a rating action in January 2008, a 40 percent 
rating has been retroactively assigned for the low back 
disorder from a new effective date of "April 21, 2006", as 
a revised, earlier date for receipt of his original claim.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.  Tr. 

The issues # # 2 and 3 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was separated from service in May 1994; no 
claim for low back disability was filed within a year 
thereof.  

2.  While clinic records show that he was seen by VA for 
complaints including relating to back pain on three 
occasions, in 2001 and 2005, nothing therein can be construed 
as an informal claim, an attempt to associate the problems 
with service or to seek and/or identify any VA compensation 
benefit sought.  

3  His initial claim for compensation benefits was received 
by VA on April 21, 2006.


CONCLUSION OF LAW

The criteria for an EED for the award of service connection 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


Applicable Criteria, Factual Background and Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Court also found that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 
3.155.  A report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  And while a report of medical treatment or 
examination may be accepted as an informal claim, per 38 
C.F.R. § 3.157, it must be relatively specific in nature, 
e.g., identify disability, endeavor relate to service, 
indicate benefit sought, etc..

The Court has held that the mere presence of a disability 
does not establish intent on the part of a claimant to seek 
service connection for that disability.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 
(1998).  

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in a prior 
rating action [there was no such prior action nor is it 
herein claimed]; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

The Veteran was separated from service in 1994.  He did not 
then file a claim for any benefits; he has not contended 
otherwise.  And while he was briefly seen by VA in 2001 and 
2005 for back complaints, at no time did he attribute any 
back problems to service nor did he identify any VA benefits 
to be sought other than immediate palliative care as he had 
for other disabilities; none of these contacts in any way 
approximate what might be construed as an informal claim. 

The Veteran's claim for compensation was received by the VA 
on April 21, 2006.  There is nothing in the record to reflect 
any intent to file such a claim prior to that date.  And 
there is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

The evidence in that regard is not equivocal and a doubt is 
not raised to be resolved in his favor.


ORDER

Entitlement to an earlier effective date (EED) for a grant of 
service connection for a low back disorder is denied.


REMAND

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled".

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
diagnostic code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

With regard to the rating assigned for the Veteran's low back 
disability, he argues that he should be entitled to an 
extraschedular consideration.  He uses a TENS unit for the 
pain which he says is 10/10 most of the time; he uses potent 
pain medications as well as anti-inflammatories; he uses both 
a back brace and a cane for mobility; and has been given a 
heating pad for the pain.  He indicated at the hearing that 
his last treatment had been in June, records for which are 
not in the file.  He was also scheduled for another session 
soon after the hearing.  He testified that his wife was also 
in the military.  Tr. at 8.

He has testified that he is now enrolled in a vocational 
rehabilitation program and works only part time at his wife's 
tuxedo shop.  Tr. at 3-4.  He describes this work as being 
sheltered or marginal based on his physical limitations and 
the fact that it is his wife's business.  Tr. at 4.  He 
argues that he has additional limitations due to his back, 
e.g., cannot play or do other activities with his young 
children, has sexual limitations, cannot mow the lawn, and 
that his tossing and turning means he has to sleep in a 
bedroom separate from his wife.  Tr. at 5.  He is enrolled in 
special classes in interior design, twice a week, and he 
receives special accommodations.  Tr. at 5-6.  At the hearing 
it was clarified that the Veteran's EED claim was really 
relating to #2 rather than #1 as had been fully processed for 
appeal.  Tr. at 14-15.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The criteria 
for invoking the procedures are set forth in 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  A recent Court decision has indicated 
that the impact of disabilities on occupational functioning 
and daily activities should be addressed so that it can be 
determined whether an extraschedular evaluation may be 
assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Complete, up-dated private and VA 
treatment and evaluative records should 
be obtained for all low back disability 
since April 2006 and added to the claims 
file.  Clarification should be undertaken 
as to whether the Veteran receives care 
as a dependent of his military wife, in 
which case those records should also be 
obtained.

The Veteran's VA vocational 
rehabilitation and education (VR&E) file; 
and after release from the Veteran, any 
State vocational/educational program 
records, should be acquired and added to 
the claims file.  

2.  The Veteran should be scheduled for 
an examination by a physician with 
expertise in orthopedics to determine the 
current nature and extent of his low back 
disability.  The claims file and all 
evidence including that obtained under 
(1) as well as a copy of this remand must 
be made available to the examiner.  

All necessary laboratory and other 
testing should be accomplished to include 
X-rays and a MRI if required.  The 
examiner should opine as to the impact of 
the Veteran's low back disability on his 
daily life and his ability to work.

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should note at what point pain 
or any other factor limits motion.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without 
adequate bases stated therein.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The case should be reviewed on 
schedular and extraschedular bases under 
all appropriate guidelines.  

If the decision remains adverse, a SSOC 
should be issued and the Veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
Veteran need due nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


